Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2020

                                       No. 04-19-00602-CV

  Christopher John LOCASCIO, Matthew Locascio, Remy John Locascio and Sara Locascio,
                                    Appellants

                                                 v.

    Manuel ZAMORA, Jr., Amelia Zamora, and James W. Volberding, Receiver for Charles
                                     Locascio,
                                     Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19983
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        Appellants Christopher John Locascio, Matthew Locascio, Remy John Locascio, and
Sara Loscascio have filed an advisory to the court and motion to stay the appeal. Appellants
filed the same advisory and motion to stay in the related appeal No. 04-19-00695-CV. The
advisory states that the parties have agreed to mediate “all the issues in all the cases” on
February 13, 2020, and requests that the two related appeals be stayed until after mediation.
Appellees Manuel and Amelia Zamora are in agreement with the motion to stay the appeals. The
appellee receiver, James Volberding, filed a response opposing the motion to stay.

        After due consideration, the motion to stay this appeal is GRANTED. It is ORDERED
that the appellate deadlines in this appeal are hereby STAYED until further order of the court.
The appellants are instructed to file either a motion to dismiss the appeal due to settlement, or an
advisory to the court stating that a settlement was not reached and requesting that the stay of the
appeal be lifted, in this court within seven (7) days after the date of mediation. If a settlement is
not reached, appellee receiver is instructed to file an advisory to the court within seven (7) days
after the date of mediation stating whether its motion for temporary orders has become moot.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court